DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. The amendment filed by Applicant on January 14, 2022 has been fully considered. The amendment to instant claims 1, 3, 14, 16, 29, 31-33 is acknowledged. Specifically, claim 1 has been amended to specify the polymer matrix comprising a high density polyethylene having a melt index, measured according to ASTM D1238 at 190°C/21.6 kg, ranging from 1 to 60 g/10 min, and/or wherein the high density polyethylene has a melt index, measured according to ASTM D1238 at 190°C/2.16 kg, ranging from 0.01 to 5 g/10 min; and wherein the polar polymer is present in an amount ranging from 0.1 wt% to 10 wt% of the total composition. These limitations in their combination were not previously presented and were taken from claims 5, 6 and instant specification ([0033] of instant specification). In light of the amendment filed by Applicant, the previous rejections not cited below are withdrawn. The new grounds of rejections necessitated by Applicant’s amendment are set forth below. Thus, the following action is properly made final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


3.  Claims 1-6, 8-13, 15-21, 24-28, 30-32  are rejected under 35 U.S.C. 103 as being unpatentable over Habert et al (US 2017/0096552) in view of Shannon et al (US 2007/0129496).

4. As to instant claim 1, Habert et al discloses a manufactured article comprising a polymer composition comprising (claim 14, Abstract):
A) a polymer matrix comprising ethylene homo- or copolymers ([0023]), specifically exemplified a high density polyethylene (HDPE) having density of 0.95 g/cc (Table 1, as to instant claims 4, 19), and
B) 0.1-15%wt ([0029]), specifically exemplified 3-7%wt (Table 2) of polymer particles dispersed in the polymer matrix, wherein the one or more polymer particles include a polar polymer selectively cross-linked with a cross-linking agent, and wherein one or more polymer particles has an average particle size of up to 200 micron (Abstract),
wherein the manufactured article is produced by blow molding ([0049]).
Since the manufactured article is produced by blow molding, therefore, the manufactured article will intrinsically and necessarily be a blow molded article as well.

5.  The above composition is formulated as a masterbatch further mixed with additional polyolefin ([0039], [0041], as to instant claim 16) and additives such as pigments, processing aids ([0035], as to instant claims 15, 30).
As to instant claims 3 and 18, the composition further comprises a functionalized polyolefin ([0020]).
7. As to instant claims 8-9, the polar polymer particles comprise PVOH or EVOH ([0025]).
8. As to instant claims 2 and 17, Table 6 shows the ESCR of a Reference example 1-E of 180 h, wherein the ESCR of Samples 1-B-E and 2-A-E is 600 h or more than 100 h (Table 6). Therefore, the ESCR of the samples comprising the selectively cross-linked polar polymer particles is at least 3 times more than the ESCR of the polymer matrix only. Further, Habert et al explicitly teaches that the addition of the selectively cross-linked polar polymer particles increases ESCR of the polymer composition ([0021]), and thus of the manufactured articles comprising said compositions.

9. As to instant claims 4 and 19, the matrix polyolefin comprises HDPE having density of 0.95 g/cc or 0.96 g/cc (Table 1).

10. As to instant claims 31-32, the process for producing the article comprises melt mixing all the components in an extruder and further blow molding ([0046]-[0049]).

11. As to instant claim 24, 32, since the additional polyolefin is added to the masterbatch to provide the composition with physical and chemical properties tailored to a selected end-use ([0039]), therefore, depending on the specific end-use, it would have been obvious to a one of ordinary skill in the art to add said additional polyolefin in 
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

12. Though Habert et al discloses the use of HDPE as the matrix for making blow molded articles, Habert et al does not recite said HDPE having I2.16 of 0.01-5 g/10 min, I21 of 1-60 g/10 min and the blow molded articles being mono- or multimodal.

13. However, Shannon et al discloses multimodal HDPE having density of 0.940-0.965 g/cc, I21 of 4-20 g/10 min (Abstract), specifically designed for making blow molded articles having mono- or multilayer structure (Abstract, [0051]-[0053]). Specifically exemplified HDPE are having density of 0.953 g/cc, I21 of 7.23 g/10 min and I2 of 0.077 g/10 min (Table 4).

14. Since both Habert et al and Shannon et al  are related to blow molding articles based on HDPE’s, and thereby belong to the same field of endeavor, wherein Shannon et al  explicitly teaches the used HDPE’s having density of 0.940-0.965 g/cc, as required by Habert et al, and further I21 of 4-20 g/10 min and I2 of 0.077 g/10 min for making blow molded articles, therefore, based on the combined teachings of Shannon et al  and Habert et al, it would have been obvious to a one of ordinary skill in the art to use, or obvious to try to use, at least partially, the HDPE of Shannon et al  as the Habert et al, since such HDPE is specifically designed to be used in blow molding articles and to further make the blow molded article as a monolayer or a multilayer article as well since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958). The key to supporting any rejection under 35 USC 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

15.  Since the article produced by blow molding of the composition of Habert et al in view of Shannon et al   is substantially the same as that claimed in instant invention, i.e. comprises the same components as that claimed in instant invention, used in the same amounts as claimed in instant invention, therefore, the article of Habert et al in view of Shannon et al  would be reasonably expected to comprise the properties, including ESCR, compressive strength, drop impact, internal hydrostatic pressure resistance, UN stacking test and UN burst resistance that are the same as those claimed in instant invention, or having ranges overlapping with or close to those as claimed in instant invention as well (as to instant claims 10-12, 25-27). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

16. Claims 1-6, 8-21, 24-32 are rejected under 35 U.S.C. 103 as being unpatentable over Habert et al (US 2017/0096552) in view of Shannon et al (US 2007/0129496) and Kapur et al (US 2013/0075409).

17. The discussion with respect to Habert et al in view of Shannon et al set forth in paragraphs 4-15 above is incorporated here by reference.

18. Habert et al in view of Shannon et al do not teach the blow molded article being a mono-layered or multi-layer with the polyolefin composition being an inner layer.

19. However, Kapur et al discloses fuel tanks produced by blow molding ([0118]), i.e. being blow molded articles, having either monolayered or multi-layered structure ([0118]-[0122], [0126]), wherein in the multi-layered structure the inner layer comprises HDPE with additives ([0123]).

20. Since Kapur et al and Habert et al in view of Shannon et al are related to blow molded articles such as fuel tanks (Abstract of Kapur et al and [0022] of Habert et al), comprising HDPE-based compositions, and thus belong to the same field of endeavor, wherein Kapur et al teaches the fuel tanks being  monolayered or multilayered with the HDPE-based composition being an inner layer, therefore, based on the combined Habert et al in view of Shannon et al and Kapur et al, it would have been obvious to a one of ordinary skill in the art to prepare, or obvious to try to prepare the blow molded fuel tanks of Habert et al in view of Shannon et al as monolayered or multilayered with the HDPE-based composition of Habert et al in view of Shannon et al being the inner layer, as taught by Kapur et al, as well, since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). The key to supporting any rejection under 35 USC 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may 

21. Claims 1-13, 15-28, 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Habert et al (US 2017/0096552) in view of Shannon et al (US 2007/0129496) and Giblin et al (US 6,464,106).

22. The discussion with respect to Habert et al in view of Shannon et al set forth in paragraphs 4-15 above is incorporated here by reference.

23. Habert et al in view of Shannon et al do not teach the matrix and the additional polymer comprising a post-consumer resin.

24. However, Giblin et al discloses a multilayer blow molded article such as bottle (Abstract), wherein at least one of the layers comprises a post-consumer recycled resin such as HDPE bottle scrap (col. 9, lines 22-37).

25. Since the post-consumer recycled HDPE resins are taught in the art as being used as one of the layers in multilayered blow molded articles, as shown by Giblin et al, therefore, it would have been obvious to a one of ordinary skill in the art to combine the  Giblin et al and Habert et al in view of Shannon et al and to include, at least partially, or obvious to try to include at least partially the post-consumer HDPE as the matrix and as additional polyolefin in the composition for making blow molded articles of Habert et al in view of Shannon et al, as taught by Giblin et al, so to recycle the plastic bottles and thereby protect environment, and since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).

26. Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Habert et al (US 2017/0096552) in view of Shannon et al (US 2007/0129496) and Otaki et al (US 2014/0183092).

27. The discussion with respect to Habert et al in view of Shannon et al set forth in paragraphs 4-15 above is incorporated here by reference.

28. Habert et al in view of Shannon et al do not teach the components of the masterbatch and the additional polymer being mixed by dry blending.

Otaki et al discloses a process for making a blow molded article comprising a HDPE, an acid-modified polyolefin and a methaxylylene-containing polyamide, wherein the process comprises dry blending the components, such as in the form of pellets,  first, followed by melting for further extrusion through a parison ([0069], [0111]).

30. Since the blow molded articles based on HDPE are taught in the art as being produced by  dry blending the components in the form of pellets first, followed by melting and blow molding, as shown by Otaki et al, therefore, it would have been obvious to a one of ordinary skill in the art to dry mix the HDPE and the polar polymer of the masterbatch and the additional HDPE in the composition of Habert et al in view of Shannon et al first, followed by melting and blow molding said composition as well, as taught by Otaki et al, thereby arriving at the present invention. The key to supporting any rejection under 35 USC 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141
	
Response to Arguments
31.  Applicant's arguments filed on January 14, 2022 and the Declaration under 37 CFR 1.132 filed on January 14, 2022 have been fully considered. It is noted that in light of Applicant’s amendment, all previous rejections are withdrawn, thus rendering Applicant’s arguments moot. The new grounds of rejections necessitated by Applicant’s amendment are set forth above.

32. With respect to Applicant’s arguments and the Declaration under 37 CFR 1.132  regarding the criticality of using 1.25-8.75%wt of polyvinyl alcohol for providing the blow molded articles having high ESCR and high impact resistance, it is noted that:
1) instant claims are silent with the respect to values of ESCR and impact resistance that are the goal of instant invention.
increase in ESCR and decrease of Charpy impact resistance at -40ºC. However, in light of said statement that when one property is increased (ESCR), the other property (impact resistance) decreases, and since no ESCR values or impact resistance values are cited in instant claims, it is not clear which values of those properties are the goal of instant invention and how it is possible to simultaneously achieve “high” ESCR and “high” impact resistance, especially since the terms “high” with respect to said properties are not defined. 
3) The provided Declaration recites the use of 1.25-8.75%wt of PVA in combination with HDPE. However, it is not clear what melt index values said HDPE had. Further, the Declaration shows the use of polyvinyl alcohol as the polar polymer. However, instant claims 1 recites the use of 0.1-10%wt of any polar polymer selectively cross-linked with a cross-linking agent, and having particle diameter of up to 200 micron.
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP 716.02(d).
4) It is further noted that 
Habert et al (US 2017/0096552) discloses a manufactured article comprising a polymer composition comprising (claim 14, Abstract):

     B) 0.1-15%wt ([0029]), specifically exemplified 3-7%wt (Table 2) of polymer particles dispersed in the polymer matrix, wherein the one or more polymer particles include a polar polymer selectively cross-linked with a cross-linking agent, and wherein one or more polymer particles has an average particle size of up to 200 micron (Abstract),
wherein the manufactured article is produced by blow molding ([0049]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRINA KRYLOVA/Primary Examiner, Art Unit 1764